WHITING, J.
This cause is before us upon a motion by respondent asking that the appeal 'herein be dismissed; one of the grounds for said motion being that such appeal was not taken with in the time fixed by statute. The appeal is from a judgment in an election contest. Section 1997, P. C. provides that such an appeal “must, be taken within sixty days after the entry of final judgment.” The proposition that the right to- an appeal is purely statutory, and that therefore an appellate court has no jurisdiction, unless an appeal is taken within the time and in the manner provided by statute, is too well established to' need citation of authority.- It is conclusively shown, by the files herein, that the judgment of the trial court was entered more than 60 days prior to the attempted taking of this appeal.
The attempted appeal must be and is dismissed. Murray v. Whitmore, 9 S. D. 288, 68 N. W. 745.